Exhibit 99.1 BehlerMick To the Board of Directors and Stockholders FluoroPharma, Inc. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying balance sheets of FluoroPharma, Inc. as of December 31, 2010 and 2009, and the related statements of operations, stockholders' equity and cash flows for each of the years in the two-year period ended December 31, 2010 and for the period June 13, 2003 (inception) to December 31, 2010. FluoroPharma, Inc.'s management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of FluoroPharma, Inc. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2010 and for the period June 13, 2003 (inception) to December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 2, the Company has a history of operating losses, has limited cash resources, and its viability is dependent upon its ability to meet its future financing requirements, and the success of future operations. These factors raise substantial doubt about the Company's ability to continue as a going concern. Management's plans regarding those matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/ BehlerMick PS BehlerMick PS Spokane, Washington April 8, 2011 F-1 FLUOROPHARMA, INC. AUDITED FINANCIAL STATEMENTS FOR THE YEARS ENDED DECEMBER 31, 2 FLUOROPHARMA, INC. (a development stage company) BALANCE SHEETS December 31, 2010 December 31, 2009 ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable - Deposits - - Prepaid expenses Total Current Assets Property and equipment, net Intangible assets, net $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable $ $ Accrued expenses Short-term convertible notes payable Total Current Liabilities Stockholders’ Equity (Deficit): Preferred stock; $0.001 par value, 1,500,000 authorizedno shares issued and outstanding Common stock - Class A - $0.001 par value, 15,000,000authorized, 5,778,237 and 5,778,237 shares issued andoutstanding Common stock- Class B - $0.001 par value, 3,500,000authorized, 2,691,788 and 2,691,788 shares issued andoutstanding Additional paid-in capital Deficit accumulated in the development stage ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these financial statements. F-2 FLUOROPHARMA, INC. (a development stage company) STATEMENTS OF OPERATIONS For the Twelve Months Ended December 31 June 13, 2003 (inception) to December 31, Operating Expenses: General and administrative $ $ $ Professional fees Research and development Sales and marketing - Amortization Depreciation Total Operating Expenses Loss from Operations ) ) ) Other Income (Expense): Interest income - 61 Gain on debt reconstruction - Loss on disposition of fixed assets ) ) ) Interest expense ) ) ) Total Other Income (Expense), net ) Loss Before Taxes ) ) Provision for Income Taxes - - - Net Loss $ ) $ $ ) Basic and Diluted Net Loss per Common Share $ ) $ Weighted Average Shares Used in per Share Calculation: Basic and Diluted F-3 FLUOROPHARMA, INC. (a development stage company) STATEMENTS OF CASH FLOWS For the Years Ended December 31, 2009 June 13, 2003 (inception) to December 31, 2010 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ $ ) Adjustments to reconcile net loss to net cash used by operating activities Depreciation and amortization Issuance of common stock for consulting - - Expenses related to employee stock options Amortization of debt discount - Non-cash fair value of stock options issued to non-employees for consulting - Loss on fixed asset dispositions Gain on debt settlement - ) ) Expenses paid by issuance of preferred stock - - Expenses paid by issuance of debt - - - (Increase) decrease in: Accounts receivable Prepaid expenses ) ) Deposits - - Increase (decrease) in: Accounts payable ) Accrued expenses Net Cash Used by Operating Activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid for intangible assets - - ) Cash paid for purchase of property and equipment ) ) ) Net Cash Used by Investing Activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of notes – stockholder - - Proceeds from issuance of short-term convertible notes Advances from stockholders - Proceeds from sale of common stock - Class A - - Proceeds from sale of common stock - Class B - Proceeds from sale of preferred stock - - Net Cash Provided by Financing Activities Net Increase (Decrease) in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period - Cash and Cash Equivalents, End of Period $ $ $ Supplemental Cash Flow Disclosures: Interest expense paid in cash $
